Citation Nr: 1726147	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-44 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  

The Veteran requested a video conference hearing before a member of the Board, in his December 2014 Substantive Appeal for hearing loss.  In October 2016, he withdrew his request.  In his December 2016 Notice of Disagreement regarding denial of service-connection for his sinus condition, the Veteran requested a hearing.  In May 2017, the Board sent the Veteran and his representative a Hearing Clarification Letter which gave the Veteran the opportunity to clarify whether or not he still wanted a hearing; the letter notified the Veteran that if no response was received within 30 days the Board would assume the Veteran did not want a hearing and proceed accordingly.  38 C.F.R. § 20.704 (2016).  The Veteran responded through his representative that he desired the hearing on the issue of entitlement to service connection for the sinus disability.  In that same correspondence, he withdrew his appeal for entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  

The Board notes that record reflects that the RO has scheduled the Veteran for a video conference hearing for his sinus condition.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced aged.  38 C.F.R. § 20.900(c)(2016); 38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age).  


FINDING OF FACT

In a June 2017 correspondence, the Veteran, through his representative, withdrew from appellate consideration the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection to an initial compensable disability rating for service-connected bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id. 

In correspondence dated June 2017, prior to the promulgation of a decision in the appeal, the Veteran through his representative, withdrew the appeal of the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").  As to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.  


ORDER

The appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss has been withdrawn and is dismissed.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


